UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1180


JOSE RAMON ALMONTE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 29, 2010                 Decided:   May 25, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jose Ramon Almonte, Petitioner Pro Se.        Ada Elsie Bosque,
Yamileth G. HandUber, William Charles Peachey, Tyrone Sojourner,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Ramon Almonte filed a combined notice of appeal

from     the     district     court     order    denying        his   motion    for

reconsideration and a petition for review.                The Attorney General

moves to dismiss the petition for review for lack of a final

order.       Because there does not appear to be a final removal

order, we grant the motion.

               We also note, in the same combined filing, Almonte did

seek to appeal from the district court order denying his second

motion for reconsideration from the order denying his “Motion To

Verify Legal Status As U.S. National of United States”.                         The

district court denied the motion because it found it did not

have the authority to grant the requested relief.                     Although not

cited by Almonte, we liberally construe his motion to verify as

being    filed    under   8   U.S.C.    §   1503(a)    (2006)    because   Almonte

claimed he was being denied certain rights and privileges while

incarcerated because prison officials considered him an alien

and    not   a   United   States      national   and   transferred      him    to   a

facility for deportable aliens.

               Under 8 U.S.C. § 1503(a), titled “Denial Of Rights And

Privileges As National”:

       If any person who is within the United States claims a
       right or privilege as a national of the United States
       and is denied such right or privilege by any
       department or independent agency, or official thereof,
       upon the ground that he is not a national of the

                                            2
     United States, such person may institute an action
     under the provisions of section 2201 of Title 28
     against the head of such department or independent
     agency for a judgment declaring him to be a national
     of the United States, except that no such action may
     be instituted in any case if the issue of such
     person’s status as a national of the United States
     (1) arose by reason of, or in connection with any
     removal proceeding under the provisions of this
     chapter or any other act, or (2) is in issue in any
     such removal proceeding.       An action under this
     subsection may be instituted only within five years
     after the final administrative denial of such right or
     privilege and shall be filed in the district court of
     the United States for the district in which such
     person resides or claims a residence, and jurisdiction
     over such officials in such cases is conferred upon
     those courts.

           While the district court may not have considered its

authority under 8 U.S.C. § 1503(a), we will affirm on reasons

that appear in the record.          Because Almonte claims to be in

removal proceedings, a district court does not have jurisdiction

to consider whether he is a national for purposes of relief

under § 1503.        Furthermore, Almonte filed his motion in the

wrong   court   as   jurisdiction   is    vested   in    the    court   in   the

district in which he resides.            In addition, Almonte failed to

claim he exhausted administrative remedies with respect to his

claim for certain rights and privileges.

           Accordingly,    we   grant     the   motion     to    dismiss     the

petition for review for lack of a final order of removal.                     We

also affirm the district court’s order denying the motion for

reconsideration.     We grant Almonte’s motion to proceed on appeal


                                    3
in forma pauperis.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                      4